Citation Nr: 1453154	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-18 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether the discontinuance of the 100 percent evaluation for residuals of prostate cancer, effective October 1, 2010, was proper.

2.  Entitlement to an evaluation in excess of 20 percent for residuals of prostate cancer for the period beginning October 1, 2010.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from June 1960 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which "finalized the reduction" of the Veteran's prostate cancer residuals disability evaluation from 100 percent to 20 percent, effective October 1, 2010.  The Veteran timely appealed that reduction.

The Board has taken jurisdiction over the intertwined increased evaluation claim in light of the Veteran's arguments on appeal in this case, particularly his arguments regarding his assigned rating in his notice of disagreement.

The Veteran initially requested a Board hearing before a Veterans Law Judge in his July 2012 substantive appeal, VA Form 9; however, he withdrew that request in a May 2013 correspondence.  The Board will proceed to adjudication of the issues on appeal at this time without the benefit of a hearing, as per the Veteran's request.  

The issues of increased evaluation of the Veteran's prostate cancer residuals for the period beginning October 1, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The discontinuance of the 100 percent evaluation for residuals of prostate cancer is not a formal rating reduction in this case, as the "reduction" was by operation of law in accordance with 38 C.F.R. § 4.115b, Diagnostic Code 7528.

2.  The procedural requirements of 38 C.F.R. § 3.105(e) were properly and appropriately completed in this case.  

3.  Following October 1, 2010, the evidence of record does not demonstrate that the Veteran continued to receive any surgical, x-ray, or antineoplastic chemotherapy; had any continued active malignancy of his genitourinary system; or, had any local recurrence or metastasis of his prostate cancer, such that continued application of a 100 percent evaluation for residuals of prostate cancer were appropriate under 38 C.F.R. § 4.115b, Diagnostic Code 7528.


CONCLUSION OF LAW

The discontinuance of the 100 percent evaluation for residuals of prostate cancer effective October 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.7, 4.115b, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letters in February 2010 and July 2010 that provided information as to what evidence was required to substantiate the claim herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The February 2010 letter additionally informed the Veteran of his right to a predetermination hearing as well as informed him that he could present further evidence with regards to the proposed discontinuation of his 100 percent evaluation for prostate cancer residuals.  The letters were fully compliant with 38 C.F.R. § 3.105(e).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

From March 6, 2008 to September 30, 2010, an initial 100 percent rating was assigned due to his prostate cancer diagnosis with active malignancy.  Since October 1, 2010, the Veteran's prostate cancer disability has been rated as 20 percent disabling based on residuals (voiding dysfunction).  The Veteran disagrees with the July 2010 (final reduction) rating decision that reduced his initial disability rating for prostate cancer from 100 to 20 percent, effective October 1, 2010.  

This case has already resulted in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran's 100 percent and 20 percent evaluations were assigned under Diagnostic Code 7528, malignant neoplasms of the genitourinary system, which assigns a 100 percent for active malignancy and then assigns an evaluation for residuals following active malignancy under the appropriate genitourinary dysfunction which predominates.

A note after Diagnostic Code 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2014).

Under 38 C.F.R. § 3.105(e), where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  Id. 

Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344 (2014).  However, the Board does not find that these provisions are applicable in the present case.  This is because the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the AOJ's action was not a "rating reduction," as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992), (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).

In the present case, Diagnostic Code 7528 for malignant neoplasms of the genitourinary system contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344, referable to rating reductions and terminations of 100 percent ratings, are not applicable in this case.  

In other words, this is in essence a staged rating case, but it is not a formal reduction case because of the clear temporal element of Diagnostic Code 7528.  In short, the rating reduction in this case was procedural in nature and by operation of law.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met and if the reduction was by operation of law under Diagnostic Code 7528.  As discussed further below, the Board finds that the procedural requirements were properly followed in this case and the "reduction" was by operation of law under Diagnostic Code 7528 in this case.  

In so finding, the Board acknowledges a recent case of the United States Court of Appeals for Veterans Claims (Court) that specifically involved Diagnostic Code 7528.  In the case of Tatum v. Shinseki, the Court held that, if the Veteran was receiving no compensation at the time of the reduction, notice under 38 C.F.R. § 3.105(e) was not required.  See 24 Vet. App. 139, 145 (2010).  The Court explained that the plain meaning of 38 C.F.R. § 3.105(e) was that such notice is warranted only where there is a reduction in compensation payments currently being made.  Id.  Similarly, in the precedential opinion VAOPGCPREC 71-91 (Nov. 1991), the General Counsel for VA previously held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  In the Tatum case, a single rating decision on appeal assigned staged 100 percent and 10 percent ratings for prostate cancer residuals under Diagnostic Code 7528, such that there never was any reduction in compensation payments, as no compensation was being paid prior to the rating decision at issue. 

However, the facts of Tatum can be distinguished from the present case, such that the Board finds that 38 C.F.R. § 3.105(e) notice is still applicable here.  In this regard, in the present case, unlike the facts of Tatum, there was actually a reduction in the compensation payments being made, as the RO originally assigned a 100 percent rating for prostate cancer in a November 2008 rating decision, and only subsequently reduced the rating to 20 percent in a separate July 2010 rating decision.  In other words, at the time of the July 2010 rating decision (final reduction) that reduced the Veteran's compensation rating from 100 to 20 percent, the Veteran was already in receipt of compensation.  Thus, the procedural requirements of 38 C.F.R. § 3.105(e) are still applicable in the instant case and must be addressed. 

In any event, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, the Board notes that the Veteran underwent a VA examination of his prostate cancer residuals in December 2009.  In a February 2010 rating decision, the Veteran's 100 percent evaluation for that disability was proposed to be reduced to 20 percent on the basis of that examination.  The Veteran was informed of his rights, including to a predetermination hearing and to submit additional evidence, in a February 2010 letter.  The Veteran did not request a hearing or submit additional evidence.  The AOJ finalized the discontinuance of the Veteran's 100 percent evaluation for prostate cancer residuals in a July 2010 rating decision, effective October 1, 2010.  The effective date of the reduction, October 1, 2010, was effective on the last day of the month after expiration of the 60-day period from the date of notice of the July 2010 final rating action, as set forth in the applicable VA regulation.  In light of these facts, the Board finds that the particularized procedure for discontinuing the Veteran's 100 percent evaluation for his prostate cancer residuals was appropriately and adequately completed in this case.  See 38 C.F.R. § 3.105(e).

In considering the evidence of record under the laws and regulations as set forth above, the Board also concludes there that is no evidentiary basis for continuance of the 100 percent rating for prostate cancer under Diagnostic Code 7528 after October 1, 2010.  See 38 C.F.R. § 4.7.  

The evidence of record, including VA treatment records through January 2012 and the December 2009 VA genitourinary examination, does not reveal local recurrence or metastasis of the Veteran's malignant neoplasm of the genitourinary system-prostate cancer-after October 1, 2010.  

Specifically, the Veteran is shown in his December 2009 VA examination to have undergone external beam radiation therapy from April 2009 through May 2009, followed by Lupron injections and Casodex orally until approximately the end of July 2009.  There was no evidence of local recurrence or metastasis at that time.  Likewise, none of the subsequent VA treatment records through January 2012 of record demonstrate any local recurrence or metastasis of his prostate cancer.  His VA examination and subsequent VA treatment records, however, do document voiding and urinary frequency dysfunction symptoms, as well as treatment for an elevated PSA, throughout the period since October 1, 2010.  

There is no evidence or allegation the Veteran underwent further radiation, chemotherapy, or other therapeutic procedure after his 2009 radiation and subsequent injection and oral medication treatment. 

In conclusion, the Board emphasizes that, in accordance with the provisions of Diagnostic Code 7528, the AOJ correctly provided the Veteran with a mandatory VA examination in December 2009, and the 100 percent rating was correctly continued for well over six months after the July 2009 cessation of radiation therapy for his prostate cancer.  The Veteran reported residuals of erectile dysfunction, urinary frequency, and voiding issues following October 1, 2010, but there was no evidence of active prostate cancer, and his PSA level did not reveal any active malignancy.  VA treatment records dated from through January 2012 also do not reveal any active prostate cancer.  

Therefore, given the lack of recurrence or metastasis (spreading) of the prostate cancer on or after October 1, 2010, the initial 100 percent rating for prostate cancer was properly discontinued.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528; Rossiello v. Principi, 3 Vet. App. 430 (1992).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The discontinuance of the 100 percent evaluation for residuals of prostate cancer was proper.



REMAND

The Veteran's last VA examination of his prostate cancer residuals was in December 2009.  In his substantive appeal, the Veteran indicated that he was still having bladder problems and using absorbent materials; the frequency of those symptoms is unknown at this time.  In light of this evidence and the length of time since the last VA examination, the Board finds that a remand is necessary in order to obtain a new VA examination which adequately addresses the current nature and severity of the Veteran's prostate cancer residuals.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the AOJ should provide the Veteran with proper VCAA notice for his increased evaluation claim on remand.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claim for increased evaluation of his residuals of prostate cancer.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


2.  Obtain any relevant VA treatment records from the Manchester VA Medical Center, or any other VA medical facility that may have treated the Veteran, since January 2012 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his prostate cancer residuals, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination in order to determine the current nature and severity of his residuals of prostate cancer.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After appropriate examination, the examiner should discuss any and all symptomatology associated with the Veteran's residuals of prostate cancer disability.  The examiner should specifically address whether the Veteran has any renal dysfunction, voiding dysfunction, urinary frequency dysfunction, obstructed voiding dysfunction, or a urinary tract infection as a result of his prostate cancer residuals, and evaluate each present dysfunction as appropriate under 38 C.F.R. § 4.115b.

The examiner should additionally address whether the Veteran's prostate cancer residuals, including any associated voiding or urinary frequency dysfunction, precludes obtaining and maintaining substantially gainful employment.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation of his prostate cancer residuals for the period beginning October 1, 2010.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


